DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 13-17, 19, 21-24, 26, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953).
With regard to claims 1 and 7, Lee teaches a membrane comprising a microporous semi-crystalline (col. 3, line 17-19) polymer film made by a dry-stretch process (col. 1, line 44-45, 50-53; col. 6, line 44-45, 64-65) and having substantially round shaped pore structure having an aspect ratio in the range of 0.75 to 1.25 (col. 4, line 18; Table 2, examples 8 (0.12 µm x 0.10 µm; aspect ratio 0.83/1.2) and 9 (0.08 µm x 0.07 µm, aspect ratio 0.88/1.14), “pore size”) and a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0 (Table 2, examples 8 (1900 Kg/cm2 /1300 Kg/cm2 = 1.5) and 9 (2050 Kg/cm2  /1500 Kg/cm2 = 1.4), "tensile strength”), where Lee teaches a stretched polymer film product containing no oils or pore forming materials that facilitate pore formation (col. 4, line 56-67, col. 5, line 1-9, 23-34, col. 6, line 34-67, Examples 2, 4, 8, and 9), where applicant describes such pore forming materials as particulates (specification, paragraph 4), and wherein Lee teaches that said semi-crystalline polymer can be a polypropylene polymer (col. 2, line 67), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use the disclosed polypropylene as the polymer of the semi-crystalline polymer
The examiner notes that as the claims are with regard to a product, the method limitation of “and pore formation results from stretching” fails to further limit applicant's product barring physical characteristics of the product directly attributable to the method of manufacture.  However, as the physical characteristics and properties of the claimed membrane are the same as for the stretched membrane disclosed by Lee, the stretched membrane of Lee is found to anticipate the product of applicant’s claimed invention.

With regard to claim 5, Lee teaches an average pore size between 0.03 and 0.3 microns (Table 2, examples 8 (0.12 µm x 0.10 µm) and 9 (0.08 µm x 0.07 µm), “pore size”).

With regard to claim 6, Lee teaches a porosity in the range of 20-80% (Table 2, examples 8 (42%) and 9 (41%), “porosity”).

With regard to claim 8, Lee teaches a transverse tensile strength greater than 250 Kg/cm2 (Table 2, examples 8 (1300 Kg/cm2) and 9 (1500 Kg/cm2), “tensile strength”).

With regard to claim 13, the examiner notes that the claims are with regard to a product, where the method of manufacture (in this case a specific method of stretching) fails to further limit the product claim barring physical characteristics of the product directly attributable to the method of manufacture.  However, as the physical characteristics and properties of the claimed membrane are the same as that disclosed by Lee, the membrane of Lee is found to anticipate the product of applicant’s claimed invention.

With regard to claims 15, 16, 22, and 23, Lee teaches a battery separator wherein the membrane is at least one ply of a multi-ply membrane (col. 4, line 17-26).

With regard to claims 17 and 24, Lee teaches the plies of the multi-ply membrane are laminated to one another (col. 4, line 20-26).

With regard to claims 19 and 26, although Lee discloses the plies of the multi-ply membrane laminated to one another, Lee does not explicitly disclose the plies are co-extruded.  However, since applicant has not set forth any distinguishing physical characteristics associated with the product formed from a co-extrusion method of bonding, and since the product of Lee shares the same physical 

With regard to claims 21 and 28, Lee teaches the plies are made of differing materials (col. 4, line 20-26).

With regard to claims 29 and 30, Lee teaches a battery separator (col. 4, line 17-20) comprising a multi-layered membrane structure comprising a membrane being a microporous polymer film made by a dry-stretch process (col. 1, line 44-45, 50-53; col. 6, line 44-45, 64-65) and having substantially round shaped pore (col. 4, line 18; Table 2, Examples 8 (0.12 µm x 0.10 µm; aspect ratio 0.83/1.2) and 9 (0.08 µm x 0.07 µm, aspect ratio 0.88/1.14), “pore size”) and a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0 (Table 2, Examples 8 (1900 Kg/cm2 /1300 Kg/cm2 = 1.5) and 9 (2050 Kg/cm2  /1500 Kg/cm2 = 1.4), "tensile strength”), and wherein the polymer is a polypropylene polymer (col. 2, line 67).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953), as applied for claims 1, 15, 22, 29, and 30 above, and in further view of Kesting et al. 1985.
With regard to claim 3, although Lee teaches crystallinity in the polymer (col. 3, line 17-20), Lee is silent as to the degree of crystallinity.
Kesting teaches that having semi-crystalline PP (a polyolefin) with a crystallinity of 50% was known in the dry stretch formed microporous membrane art (page 290).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the degree of crystallinity suitable for a dry stretch process as the degree of crystallinity in the polymer of Lee.  The rationale to do so would have been the motivation provided by the teaching of Kesting, that .

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953), as applied for claims 1, 15, 22, 29, and 30 above, and in further view of Zhang (US PGPub 2004/0166415).
With regard to claims 10 and 12, Lee does not explicitly disclose a filler such as an anti-static agent, an anti-blocking agent, an anti-oxidant, or a lubricant (specification, page 7, paragraph 2).
Zhang teaches it was known in the dry stretch formed (paragraph 18, line 9) microporous battery separator (paragraph 18, line 1-3) art to include an antioxidant in the membrane material (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the antioxidant of Zhang in the membrane of Lee. The rationale to do so would have been the motivation provided by the teaching of Zhang, that to include such an antioxidant predictably results in the reduction of oxidation of the membrane during use as a battery separator (paragraph 20) as well as protecting the polymer during processing (paragraph 24, line 6-11).

Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953), as applied for claims 1, 15, 22, 29, and 30 above, and in further view of Nguyen 2003 (US PGPub 2003/0104236).
With regard to claim 9, although Lee teaches a porosity in the range of 37-63% (Table 2, Examples 8 (42%) and 9 (41%), “porosity”), a MD/TD tensile strength ratio in the range of 0.9-3.8 (Table 2, Examples 8 (1900 Kg/cm2 /1300 Kg/cm2 = 1.5) and 9 (2050 Kg/cm2  /1500 Kg/cm2 = 1.4), "tensile strength”) and an aspect ratio in the range of 0.71-0.90 (Table 2, Examples 8 (0.12 µm x 0.10 µm; aspect 2, or a MD strength in the range of 618-1437 Kg/cm2.
However, the examiner notes that the thickness of the exemplary membranes of Lee are 24 µm (Table 2, Examples 8 and 9, "thickness”), where Lee is otherwise silent as to a range of desired thicknesses for the microporous membrane.  In this case, one of ordinary skill in the art would therefore expect that the resulting membrane strength at a thickness of 24 µm to be greater than a membrane strength at a thickness of 7.6-19.4 µm.  Furthermore, the prior art discloses that desirable membrane thicknesses for use as battery separators (Nguyen 2003, paragraph 8, line 12) included a preferred range of less than 25 µm and a more preferred range of 8-23 µm (Nguyen 2003, paragraph 8, line 4-5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the thickness of the membrane of Lee dependent upon the conditions of use for the battery separator, within the preferred range of battery separator thicknesses as disclosed by the prior art of Nguyen 2003, where such an optimized reduced thickness would have been expected to come with a corresponding reduction in MD and TD strength.  Since Lee teaches the same ratio of MD/TD strength, the same porosity %, and the same aspect ratio as applicant’s claimed membrane, it is the examiner’s position that a thinner membrane with an optimized thickness between 7.6-19.4 µm would have also resulted in the same MD and TD strengths as claimed by applicant.

With regard to claim 11, Lee does not explicitly disclose an elastomer.
Nguyen 2003 teaches it was known in the dry stretch formed (paragraph 8, line 14) microporous (paragraph 8, line 1-2) battery separator (paragraph 8, line 12) art to include an elastomer with the polyolefin membrane material (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an elastomer with the polyolefin membrane material of Lee.  The rationale to do so would have .

Claims 18, 20, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953), as applied for claims 1, 15, 22, 29, and 30 above, and in further view of Call (US PN 6921608).
With regard to claims 18, 20, 25 and 27, Lee does not explicitly disclose the plies are made of the same material comprising the membrane.
Call teaches it was known in the art at the time of the invention to have microporous battery separators comprising plies of the same material comprising the membrane (col. 1-2, line 66-67, 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the multi-ply battery separator of Lee comprise plies of the same membrane material as in the teaching of Call.  The rationale to do so would have been the motivation provided by the teaching of Call, that to have bonded plies of the same material predictably results in a battery separator with greater puncture strength (col. 2, line 2-6).

Claims 19 and 26 are in the alternative rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953), as applied for claims 1, 15, 22, 29, and 30 above, and in further view of Nguyen 2004 (US PN 6749961).
In the alternative with regard to claims 19 and 26, for the sake of expedited examination and assuming the method of bonding does result in a physical difference between the bonded products produced by a lamination vs a co-extrusion method, an alternative rejection is provided below.
.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US PN 6540953), as applied for claims 1, 15, 22, 29, and 30 above, and in further view of Kono (US PN 5853633).
With regard to claim 31, although Lee teaches microporous membranes suitable for use as battery separators, Lee does not explicitly disclose membranes for use in a mass transfer device, a pressure regulator, a filter, a medical device, or a fuel cell.  However, the prior art has recognized the desirable use of mircroporous membranes suitable for use as battery separators in other applications including mass transfer devices (liquid separation membrane), filters (various filters), medical devices (filters for medical purposes), and fuel cells (electrolyte thin film), among other uses (Kono, col. 1, line 14-19).  It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to use the microporous membrane suitable for use as a battery separator of Lee in the additional suitable applications recognized by the prior art.


Response to Arguments
Applicant's arguments filed 7/16/2020 have been fully considered but they are not persuasive.

With regard to applicant’s argument that the office rejected the argument that a dry stretch process results in a different membrane than a process using oils, the examiner respectfully disagrees.  The examiner agrees that the two methods result in a different product; however, the teaching of Lee cited by the examiner does not utilize oils and furthermore uses a dry stretch process.  It is the membrane in the teaching of Lee that the office finds reads on applicant’s claimed invention. 
	With regard to applicant’s argument that the use of an elastomer of Nguyen is specific to only the embodiments of non-porous membranes, the examiner respectfully disagrees.  The examiner notes that contrary to applicant’s assertion that the non-porous membranes of Nguyen would render the critical passage of ions untenable, the examiner notes Nguyen specifically teaches “The microporous structures act as diffusion barrier, as well as a highly efficient filters in the range of molecular dimensions, allowing passage of ions, water, and other solvents in very small molecules” (paragraph 2).  Additionally, the examiner notes that Nguyen teaches the applicability of the elastomer to both porous and non-porous membranes, “Membranes may be solid, i.e., non-porous, or semipermeable, i.e., 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746